Citation Nr: 1444943	
Decision Date: 10/09/14    Archive Date: 10/16/14

DOCKET NO.  11-15 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1968 to May 1970.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) at the RO in September 2012.  A transcript of that hearing is of record and associated with the claims folder.


FINDINGS OF FACT

1.  Left ear hearing loss was noted at service entrance.

2.  A shift in bilateral hearing acuity is shown when comparing the Veteran's audiological test results from his enlistment examination to the results from his separation examination.

3.  Clear and unmistakable evidence establishing that the Veteran's preexisting left ear hearing loss was not aggravated beyond the natural progression by his active military service has not been presented.

4.  The Veteran's right ear hearing loss had its onset in service.

5.  The Veteran's tinnitus had its onset in service or is otherwise associated with his bilateral hearing loss. 





CONCLUSION OF LAW

1.  Bilateral hearing loss was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1153 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.385 (2013).

2.  Tinnitus was incurred in active service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  In this case, the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.

Legal Criteria

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A § 1110 (West 2002).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  Service connection is also warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R.  § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304 (b).  

If a pre-existing disability is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disability, but the Veteran may bring a claim for service-connected aggravation of that disability.  In that case, 38 U.S.C.A. § 1153 applies and the burden falls on the Veteran to establish aggravation.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004);  Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  

A pre-existing injury or disease will be considered to have been aggravated during service when there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a). 

The presumption of aggravation applies only when pre-service disability increases in severity during service.  Beverly v. Brown, 9 Vet. App. 402, 405 (1996). Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Falzone v. Brown, 8 Vet. App. 398, 402 (1995); see also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) (holding that evidence of a temporary flare-up, without more, does not satisfy the level of proof required of a non-combat Veteran to establish an increase in disability).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by VA.  VA shall consider all information and lay and medical evidence of record with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

Analysis

Entitlement to Service Connection for Bilateral Hearing Loss

The Veteran asserts that his bilateral hearing loss is a result of in-service noise exposure.  The Veteran's military occupational specialty (MOS) was generator operator mechanic.  The Board concedes that the Veteran was exposed to noise during his military service.

At his entrance examination, although audiological test results did not show hearing loss for VA purposes in his left ear, the Veteran was nonetheless found to have left ear hearing loss.  There were no findings of right ear hearing loss.  However, by the time of his May 1970 separation examination, when compared against the enlistment examination, audiological testing showed decreased bilateral hearing acuity.

Private audiological testing in April 2009 showed continued worsening of his bilateral hearing acuity.  By the time of that examination, his bilateral hearing loss met the requirements to be considered hearing loss for VA purposes.

At the September 2012 hearing, the Veteran testified that he experienced hearing loss while in active service and that his hearing has worsened over time.  He testified that he used hearing protection devices during his civilian career and that he reported this to both VA examiners.  Later in October 2012, the Veteran reaffirmed that he used hearing protection devices during his civilian career and that he had no recreational noise exposure.  In addition, the Veteran's friend and brother both reported that the Veteran's hearing had decreased since his active military service.

The Veteran is competent to report when he first experienced symptoms of bilateral hearing loss and that it has continued since service.  Heuer v. Brown, 7 Vet. App. 379 (1995); Falzone v. Brown, 8 Vet. App. 398 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Moreover, the Board finds the Veteran to be credible in that assertion.  Lay testimony is also competent to establish the presence of observable symptomatology.  Layno v. Brown, 8 Vet. App. 398 (1995).  In this regard, the Veteran's friend and brother are both competent to recall the Veteran demonstrating observable signs of hearings loss (such as asking for people to repeat what they said).  There is no reason to doubt their credibility either.  The Veteran's statements and testimony, his friend's statement, and his brother's statement are all given great probative weight.

In December 2009, the Veteran was afforded a VA audiological examination.  The examiner diagnosed the Veteran with bilateral hearing loss.  The examiner opined that the Veteran's current hearing loss was less likely than not due to active duty noise exposure as he had a history of occupational noise exposure with only "some" use of hearing protection devices.  However, this opinion is not consistent with the examiner's own note establishing that while the Veteran had noise exposure without hearing protection during his active military service, he "used hearing protection devices" during his civilian career.  In addition, the examiner, while he noted that the Veteran's audiological tests during his active service were within the normal thresholds for VA purposes, failed to recognize that the Veteran experienced a decrease in bilateral hearing acuity.  This opinion carries reduced probative value for this reason.  

In January 2012, the Veteran was afforded another VA audiological examination.  At that time, the examiner confirmed the diagnosis of bilateral hearing loss.  The examiner also opined that the Veteran's current hearing loss was less likely than not due to active duty noise exposure.   The examiner noted that the Veteran had a shift in hearing thresholds during his active service, but that his hearing was still within normal limits bilaterally at separation.  The examiner noted that the Veteran had occupational noise exposure with only "minimal" use of hearing protection and that the Veteran's occupation "has been shown to expose individuals to loud noises."  The examiner conceded that the Veteran may have been exposed to loud noises during his active service, but nevertheless opined that the cause of the Veteran's hearing loss was his civilian occupation.  While the Veteran testified that he told the examiner that he always wore hearing protective devices, the examiner did not consider this.  Thus, this opinion is also insufficient to deny service connection.

As both VA medical opinions are inadequate, the evidentiary requirements needed to rebut the presumption of aggravation for the Veteran's left ear hearing loss have not been presented.  Clear and unmistakable evidence has simply not been provided.  In addition, the record clearly shows his right ear hearing loss had its onset during his military service.  The requirements for service connection for hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted, as the regulation does not prevent a claimant from establishing service connection on the basis of post-service evidence of hearing loss related to service. Ledford v. Derwinski, 3 Vet. App 87, 89 (1992).  The Court has also held that the regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

In sum, the Veteran had left hearing loss noted at entry.  He was exposed to loud noise while in active service and had decreased hearing acuity in both ears, show by an audiogram at separation.  There is no adequate opinion of record noting his left hearing loss was not aggravated by his active service and that his right hearing loss did not have its onset during active service.

The Board finds that the preponderance of the evidence demonstrates entitlement to service connection for bilateral hearing loss is warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).     

Entitlement to Service Connection for Tinnitus

The Veteran asserts that his tinnitus is a result of his in-service noise exposure.  As discussed more fully above, the Board concedes that the Veteran was exposed to noise during his active service.

The service treatment records are silent for complaints of or treatment for tinnitus while the Veteran was in active service.  However, the Veteran has reported that he first experienced tinnitus while in active service and has continued to experience tinnitus since separation from active service.  He is deemed competent to provide such a history.  See Charles v. Principi, 16 Vet. App. 370 (2002).

The Veteran reported tinnitus symptoms to his physician in March 2009 and to a VA audiologist in April 2009.  At the January 2012 VA examination, the Veteran was diagnosed with tinnitus.  However, the VA examiner opined that the Veteran's tinnitus was less likely than not caused by or a result of military noise exposure because the record did not contain complaints of tinnitus while he was in active duty service and he had extensive occupational noise exposure with only "minimal" use of hearing protection.  Once again, the Board finds this opinion is inadequate. The examiner failed to consider the Veteran's reports that he first experienced tinnitus during active service and has continued to experience tinnitus since separation from active service.  Therefore, this opinion cannot serve as the basis for denial. 

As discussed more fully above, the Veteran's statements regarding his tinnitus are found credible as he is competent to identify tinnitus symptoms.

Additionally, the Board notes that tinnitus may occur as a symptom of nearly all ear disorders including sensorineural, or noise-induced, hearing loss.  See The MERCK Manual, Sec. 7, Ch. 82, Approach to the Patient with Ear Problems.  The Veteran's bilateral hearing loss is consistent with noise exposure encountered while on active duty.  Given the fact that the Veteran is found to be service-connected for bilateral hearing loss, in conjunction with the provisions from The MERCK Manual and the Veteran's statements, the Board concludes that there is support for the conclusion that his tinnitus is attributable to his period of active service for his service connected hearing loss.

Accordingly, resolving reasonable doubt in favor of the Veteran, the Board finds that entitlement to service connection for tinnitus is warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).     


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


